Title: To George Washington from Robert Morris, 1 January 1777
From: Morris, Robert
To: Washington, George

 

sir
Philada Jany 1st 1777

I was honoured with your favour of yesterday by Mr Howell late last night, & ever solicitous to comply with your requisitions I am up very early this morning to dispatch a supply of fifty thousand Dollars to your Excellency You will receive that Sum with this letter but it will not be got away so early as I cou’d wish for none concerned in this movement except myself are up, I shall rouse them immediately. It gives me great pleasure that you have engaged the Troops to continue, and if further occasional supplys of Money are necessary you may depend on my exertions either in a publick or private capacity.
The year 1776 is over I am heartily glad of it & hope you nor America will ever be plagued with such another, let us accept the success at Trentown as a presage of future fortunate Events and under that impression I do most sincerely wish you a Successfull Campaigne in 1777 to crown you with immortal honours in reward of the dangers & Fatigues of War, and that You may for many, many years after; enjoy the Sweets of Peace & Domestick happiness in reward of your Social Virtues. With Sincere Esteem & regard I ever am sir Your Obedt Servant

Robt Morris

